Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 1 of 12 Page ID #:1178



  1   RYAN M. LAPINE, ESQ. (Cal. Bar No. 239316)
      ryan. lapine@diamondmccarthy.com
  2    JOSHUAH. HERR, ESQ. (Cal. Bar No. 301775)
  3   joshua.herr@diamondmccarthy.com
      DIAMOND MCCARTHY LLP
  4    333 South Hope Street, 1gth Floor
      Los Angeles, CA 90071
  5   Telephone: (424) 278-2335/Facsimile: (424) 278-2339
      Attorneys for Plaintiffs NANO FOUNDATION, LTD. and
  6
       COLIN LeMAHIEU
  7
    Bridget B. Hirsch, Esq. (State Bar No. 257015)
  8 bhirsch@andersonkill.com
  9 ANDERSON KILL CALIFORNIA L.L.P.
    3 5 5 South Grand A venue
 1O Los Angeles, CA 90071
 11 Telephone: (213) 943-1444/Facsimile: (212) 278-1733

 12   Stephen D. Palley, Esq. (pro hac vice application pending)
 13   spalley@andersonkill.com
      ANDERSON KILL L.L.P.
 14   1717 Pennsylvania Ave., NW, Suite 200
 15   Washington, DC 20006
      Telephone: (202) 416-6500/Facsimile: (202) 416-6555
 16   Attorneys for Defendant DAVID SILVER
 17

 18                         UNITED STATES DISTRICT COURT

 19         CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
20
   NANO FOUNDATION, LTD., a New                  Case No. 2:19-cv-04237 MRW
21
   York non-profit corporation; and
22 COLIN LeMAHIEU, an individual,                JOINT REPORT OF THE
                                                 PARTIESPURSUANT TO
23                Plaintiffs,                    FED.R.CIV.P. 26(f)
24          vs.
25                                               HON. MICHAEL R. WILNER
      DAVID C. SILVER, an individual,
26
                  Defendant.
27
2g1 1--~~~~~~~~~~~~---'




                                                RULE 26(f) JOINT REPORT OF THE PARTIES
Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 2 of 12 Page ID #:1179



 1     JOINT CASE MANAGEMENT STATEMENT AND RULE 26(0 REPORT
 2           Pursuant to Federal Rule of. Civil Procedure ("Rule") 26(f), the parties met
 3 and conferred telephonically on September 3, 2019. Ryan M. Lapine participated on
 4 behalf of Plaintiffs Nano Foundation, Ltd. and Colin LeMahieu ("Plaintiffs"), and F.
 5 Jason Seibert participated on behalf of Defendant David C. Silver ("Defendant").
 6 Bridget B. Hirsh has recently entered an appearance for Mr. Silver. Stephen D.
 7 Palley's pro hac vice Motion will be filed when all certificates of good standing have
 8 been received by counsel. Ms. Hirsch and Mr. Palley, both of whom are with the
 9 Anderson Kill law firm, will represent Mr. Silver going forward, including at trial.
10 Counsel have subsequently met and conferred on several occasions prior to the
11   drafting of this Joint Report. The parties submit this Joint Case Management
12 Statement and Rule 26(f) Report pursuant to California Central District Local Rule
13   26-1.
14           1.    JURISDICTION & SERVICE
15           Plaintiffs assert subject matter jurisdiction over their Compliant pursuant to 28
16 U.S.C. §1332. At this time, no parties remain to be served.
17           2.    FACTS
18           a.    Plaintiffs' Allegations
19           This lawsuit results from statements Defendant David C. Silver made during a
20 panel speech at any industry convention, the Blockchain Law Summit, in Los
21   Angeles, California on May 24, 2018, statements now published for public access on
22 YouTube. During his presentation, Mr. Silver stated "Nano is not really a real coin,
23 they claim to be a real coin but what they couldn't get, uh, any recognition in the
24 United States Coinbase, Kraken, Poloniex, Bitfinex, Gemini, no one was willing to
25 put them on their exchange. Why? Cause [sic] they were an alternative coin and
26 they weren't really a real coin."
27           Mr. Silver's statement was false. Nano is a pure cryptocurrency, not an ICO or
28 some other form of alternative coin. Several entities put Nano on their exchanges,

                                                  1
                                                  RULE 26(f) JOINT REPORT OF THE PARTIES
Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 3 of 12 Page ID #:1180



 1 including but not limited to Cryptopia, BitGrail, and KuCoin. Other exchanges were
 2 created solely for the purpose of listing and trading Nano. Binance, the largest
 3 cryptocurrency exchange, lists Nano. The European company CoinGate integrated
 4 Nano into their online cryptocurrency payment system allowing Nano to be used to
 5 purchase goods on websites that use CoinGate as a payment provider. WireX, a
 6 European cryptocurrency debit card issuer accepts Nano to fund their debit cards.
 7         Mr. Silver said of the Plaintiffs: "They tell their customers 'if you really
 8 believe in Nano ..... go to this small exchange in Italy that we don't know anybody
 9 and we have nothing to do but we completely vouch for him and he's running a
10 legitimate exchange', we're gonna [sic] give him the Nano, he's gonna [sic] give us
11 money every time he sells a Nano, he's gonna [sic] take half and we're gonna take
12 half, we're gonna [sic] get rich and then one day there's gonna [sic] be an exit scam
13 and then you're gonna [sic] be out $150 million." None of these statements were
14 true.
15         Neither Nano, nor any of its executives or team members ever stated to owners
16 of Nano coins or to consumers or to anyone "if you really believe in Nano ..... go to
17 this small exchange in Italy that we don't know anybody and we have nothing to do
18 but we completely vouch for him and he's running a legitimate exchange". They
19 never made these exact statements, nor did they ever make statements to this general
20 effect. Neither Nano nor any of its executives received any money as a result of
21   consumers trading Nano they owned on the BitGrail exchange or elsewhere. Nano
22 is a cryptocurrency, not an ICO.
23         Further, neither Nano Foundation nor Mr. LeMahieu gave Mr. Firano or
24 BitGrail any Nano coins. Third-party owners of the coins traded them on this
25 exchange. Neither Nano Foundation nor its executives "got rich" - or obtained any
26 money at all - by virtue of private third-party consumers buying and selling their
27 own Nano on BitGrail.
28         Nano did not participate in any criminal activity, much less an "exit scam" as

                                                 2
                                                  RULE 26(f) JOINT REPORT OF THE PARTIES
            Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 4 of 12 Page ID #:1181



              1 Mr. Silver alleges. As the audience at the Blockchain Summit would be well aware,
             2 in cryptocurrency development, an "exit scam" occurs when the owners of a
             3 purported cryptocurrency company intentionally create a coin using faulty
             4 technology. They artificially cause a price increase by making false promises or
             5 representations. They then sell all or substantially all of their holdings for top dollar.
             6 They then leave the cryptocurrency unsupported and disappear when it fails due to
             7 inadequate technology. None of that occurred with Nano Foundation and its
             8 developers. The development fund contains over 50% of its initial amount and
             9 continues to fund development operations. The remaining funds have been used to
            10 pay employees for service and development of the cryptocurrency. The Nano is not
            11   defective. Its founders and developers have not left the market or otherwise
    _,
    ~

    _,
>-          12 disappeared from contact. Instead, the development team has doubled in size in the
::c
~
....:i:::
~
            13 past year.
  <;.j
::;
c::i        14         Mr. Silver went on to say "When [the Nano developers] were asked to fix the
~
<:=>
::;         15 problem and fork it [sic], their response was 'it's against our ethos.' ... I don't care
~
c::i
            16 where [sic] your ethos is, you live in the United states of America, there are laws
<es
            17 here, those laws will be followed. We are now in Federal Court. When they tell the
            18 judge 'well, we don't wanna [sic] give back the money' a Federal Court judge is
            19 gonna say 'well if you wanna [sic] stay here and you don't wanna [sic] go to jail,
            20 you're gonna [sic] give back the money'."
            21         Mr. Silver's statements were not truthful. The Nano developers and
            22 executives, Mr. LeMahieu among them, never stated or implied that it was against
            23 their ethos to address and/or fix to the extent they can the third-party BitGrail hack.
            24 Instead, when they learned of it, they immediately reported it to the Federal Bureau
            25 of Investigation. They have assisted law enforcement in its efforts to investigate this
            26 third-party criminal act.
            27         The Nano developers and executives, Mr. LeMahieu among them, cannot and
            28 did not say "we do not wanna [sic] give the money back" to a Federal Judge or to

                                                             3
                                                             RULE 26(f) JOINT REPORT OF THE PARTIES
         Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 5 of 12 Page ID #:1182



          1 anyone else, as contrary to Mr. Silver's false statements, they did not receive any
          2 funds from the sale of Nano on BitGrail, they certainly did not obtain any of the
          3 Nano stolen from BitGrail, and they certainly did not profit from a third-party
          4 stealing Nano from BitGrail.
          5          Mr. Silver's statement that Mr. LeMahieu and the other Nano developers face
          6 the prospect of a jail sentence in a current Federal action is both categorically false
          7 and highly inflammatory. Mr. LeMahieu and the other Nano developers are not even
          8 the target of a criminal inquiry, much less in Federal court on criminal charges. They
          9 are parties to a civil action that seeks monetary damages against them for the third-
         10 party hack of BitGrail. Mr. Silver's false statement to a convention full of their
         11   industry peers and colleagues that they face the prospect of incarceration in Federal
    _,
    ~

    _,
>-
::c      12 Court related to the BitGrail hack - that they committed a crime - has greatly
~
-<
~
         13   damaged their reputations, has affected their professional prospects, has caused them
 <;..>
2
=
~
<=:>
         14 emotional distress, and has caused them considerable shame.
         15         Mr. Silver continued "Uhhhhh Nano, the CEO and the head guy at Nano who
2
~
=
~
         16 holds 90% of the Nano at like $15 it was worth $1.4 billion, I think it's down to like
         17 $4, so I think it's only worth like $400,000,000 now. Uhhh, he got divorced from his
         18 wife last year. He decided that he was ready. He deserved better because he was
         19 now rich. She took all the money. And then, the financial affidavit, she, they,
         20 argued about how much the Nano was worth and what the Nano was. But I will tell
         21   you this: he said it had value and he said that he believed it was going up and he
         22   believed it was a security cause [sic] he put it on his security side of the affidavit."
         23         Mr. Silver's statements were not truthful. Mr. LeMahieu does not own 90% of
         24 the Nano coins in circulation. He owns less than 2% of the Nano in circulation. Mr.
         25   LeMahieu did not divorce his wife because he was rich. In fact, at the time of their
         26 divorce, Nano lacked any value at all and was not traded on any exchange. The
         27 Nano was not discussed in any financial affidavit in their divorce. Mr. Silver's
         28   claims to the contrary are false.

                                                           4
                                                           RULE 26(f) JOINT REPORT OF THE PARTIES
           Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 6 of 12 Page ID #:1183



            1         It was not listed anywhere in any affidavits, much less on the "security side" of
            2 the affidavit. Mr. LeMahieu did not say that the Nano had value in his divorce
            3 filings. At the time, it did not. Mr. LeMahieu did not say that he believed the Nano
            4 was going up in his divorce filings. At the time of his divorce, he did not believe
            5 that, nor did he have any reason to believe that. It was not even on an exchange, yet.
            6 Mr. LeMahieu did not say that it was a security. It is a cryptocurrency, not an ICO.
            7         Mr. Silver's false statements regarding Mr. LeMahieu's divorce to a
            8 convention full of his industry peers and colleagues have caused him considerable
            9 emotional distress, have greatly damaged his reputation, and have caused him
           10 considerable shame.
           11         b.    Defendant's Response
    _,
    ~

    _,
>-
::c:       12         Defendant expressly denies Plaintiffs' allegations and contests Plaintiffs'
~
-<
<;;.,..)   13 claims for damages. The comments Defendant made at the May 24, 2018
  c;..1
~

  =
2::
C>
           14 Blockchain Law Summit were either true, were mere hypotheticals or hyperbolic
           15 statements of opinion, and/or were forms of constitutionally-protected speech.
~

 -=
 -<
           16 Defendant denies that he defamed Plaintiffs, denies that Plaintiffs suffered trade
:$>
           17 libel, and denies that Defendant interfered with any purported economic advantage
           18 claimed by Plaintiffs.
           19         Mr. Silver's comments at the May 24, 2018 Blockchain Law Summit were an
           20 outgrowth of his work on the First Nano Lawsuit (Brola v. Nano, et al., U.S. District
           21   Court - E.D.N.Y. - Case No: 1:18-cv-02049-NG-RML). In a class action lawsuit
           22 commenced in April 2018 and concluded in October 2018 -- the law firm Silver
           23 Miller -- of which Attorney Silver is a Founding Partner -- represented the plaintiff
           24 and putative plaintiff class against cryptocurrency start-up company NANO f/k/a
           25 RAIBLOCKS f/k/a HIEUSYS, LLC, a Texas company ("NANO") and certain key
           26 members ofNANO's core team of developers and executives (collectively, "the
           27 NANO Core Team") including, among others, Colin LeMahieu. The action (the
           28 "First NANO Lawsuit") was brought under the Private Securities Litigation Reform

                                                          5
                                                          RULE 26(f) JOINT REPORT OF THE PARTIES
Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 7 of 12 Page ID #:1184



 1 Act of 1995, as amended (the "PSLRA"), and alleged violations of Sections 12(a)( 1)
 2 and 15(a) [15 U.S.C. §§ 77l(a)(l), 77o(a)] of the Securities Act of 1933 (the
 3 "Securities Act") stemming from the alleged sale of unregistered securities in the
 4 form of a cryptocurrency called Nano (f/k/a RaiBlocks) [XRB], which was
 5 developed and promoted by the NANO Core Team but never registered with, or
 6 exempted from registration by, any regulatory authority.
 7         None of the statements Mr. Silver made are defamatory or "trade libel." For
 8 example, plaintiff complains about the statement "Nano is not really a real coin, they
 9 claim to be a real coin but what they couldn't get, uh, any recognition in the United
10 States Coinbase, Kraken, Poloniex, Bitfinex, Gemini, no one was willing to put them
11 on their exchange. Why? Cause [sic] they were an alternative coin and they weren't
12 really a real coin." Whether or not something is or is not a "real coin" is a matter of
13 opinion. In fact, defendant believes that the evidence will show that not Nano is an
14 investment contract under the Securities Act of 1933 and that the so-called "faucet"
15 used by Nano was an "air drop" that meets the three step test set forth in SEC v.
16 Howey, 328 U.S. 293 (1946) and its progeny. This is consistent with recent SEC's
17 guidance. See "Framework for 'Investment Contract' Analysis of Digital Assets,
18 available at https://www.sec.gov/corpfin/framework-investment-contract-analysis-
l 9 digital-assets ("the lack of monetary consideration for digital assets, such as those
20 distributed via a so-called "air drop," does not mean that the investment of money
21   prong is not satisfied; therefore, an airdrop may constitute a sale or distribution of
22 securities. In a so-called "airdrop," a digital asset is distributed to holders of another
23 digital asset, typically to promote its circulation.")
24         As a security it would be more than fair to state that this token is not a cash
25 substitute that can be used in lieu of fiat currency. Mr. Silver was also correct that
26 Nano was not listed on any of the referenced United States exchanges. In short, this
27 statement is either a protected statement of opinion or (as Mr. Silver believes the
28 evidence will show) a non-actionable statement of fact.

                                                 6
                                                 RULE 26(f) JOINT REPORT OF THE PARTIES
        Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 8 of 12 Page ID #:1185



         1         The remainder of Plaintiffs claims crumble with similar analysis - Mr. Silver
         2 never said that the Plaintiffs were going to be arrested. The notion that Nano was
         3 damaged by Mr. Silver's statements is not only absurdly speculative but belied by
         4 the very complaint in this lawsuit, which states that Nano has a "sterling reputation."
         5 (See,   Complaint,~   39: "Nano is now traded and continues to be traded on dozens of
         6 exchanges. Additional new exchanges, included ones dedicated solely to Nano, have
         7 begun to appear given the coin's sterling reputation.") The notion that the Plaintiffs
         8 suffered damage, harm or shame from a ten second speculative imaginary statement
         9 by a lawyer responsible suing them that was heard by 30 people and viewed less than
        10 100 times on Y outube is absurd. This is probably why the damages allegations in the

  "'-
        11   Complaint are threadbare.
  -'
  -'
>-
::c::   12         Here's what actually happened: plaintiffs ran an unregistered securities
~
~
c._.)   13 offering for cryptocurrency that was stolen from an exchange to which they sent their
 <;j
::2E
 =
:z:
c:=>
        14 users. Upset by statements made by the plaintiffs lawyer who filed suit for people
        15 who lost money because of their malfeasance, plaintiffs decided to take revenge by
::2E
 :5
 =
ce:>
        16 filing this lawsuit. They have suffered no harm, compensable or otherwise, and have
        17 woven outrage out of thin air in the very same way that they created millions of
        18 dollars in wealth from an unregistered securities offering for a cryptocurrency token.
        19         3.     LEGAL ISSUES
        20         ( 1)   Whether the comments made by Defendant Silver about Plaintiff
        21   LeMahieu at the May 24, 2018 Blockchain Law Summit constitute defamation.
        22         (2)    Whether the comments made by Defendant Silver at the May 24, 2018
        23 Blockchain Law Summit constitute trade libel against Plaintiff Nano Foundation Ltd.
        24         (3)    Whether Defendant Silver intentionally interfered with Plaintiff
        25 LeMahieu' s prospective economic advantage.
        26         (4)    Whether the Settlement Agreement and Release executed in the First
        27 Nano Lawsuit (Brola v. Nano, et al., U.S. District Court - E.D.N.Y. - Case No: 1: l 8-
        28 cv-02049-NG-RML) releases claims against Defendant Silver.

                                                       7
                                                       RULE 26(f) JOINT REPORT OF THE PARTIES
           Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 9 of 12 Page ID #:1186




            1         (5)    Whether Plaintiffs suffered damages.
            2         4.     MOTIONS
            3         Plaintiffs anticipate filing a motion pursuant to Federal Rules of Civil
            4 Procedure 56.
            5         Defendant anticipates filing a motion for summary judgment, or in the
            6 alternative, a motion for summary adjudication. Defendant anticipates filing a Rule
            7 42 Motion to consolidate this matter with Fabian v. Nano, et al., U.S. District Court -
            8 N.D. Cal. - Case No.: 4-19-cv-00054-YRG. In the alternative, Defendant will seek a
            9 stay until the Fabian case is resolved.
           10         5.     AMENDMENT OF PLEADINGS

    ~
           11         The Parties do not anticipate adding new parties or causes of action.
   -'
   -'
>-         12         6.     EVIDENCE PRESERVATION
::c:
t::
....:r::
<;....)    13         The parties have discussed the scope of anticipated discovery, including
 c;...>
~

=
z:
C>
           14 discovery of electronically stored information ("ESI"). The parties have conferred
           15 pursuant to Rule 26(f) regarding reasonable and proportionate steps to preserve
~
;:=;;
=
~
           16 evidence relevant to the issues reasonably evident in this action. The Parties have
           17 discussed and anticipate agreeing on protocols for the production of ESL
           18         7.     DISCLOSURES
           19         The parties have agreed to exchange Initial Disclosures pursuant to Rule
           20 26(a)(l) on or before November 5, 2019.
           21         8.     DISCOVERY
           22         The Parties intend to take depositions and propound written discovery, the
           23 parties have already served written discovery on one another. The Parties do not
           24 believe formal phases of discovery or limiting or focusing of discovery are
           25 necessary.
           26         9.     RELATED CASES
           27         Plaintiffs dispute that any separate matters are related to the instant litigation;
           28 they assert that this is a simple libel and intentional interference case regarding

                                                            8
                                                            RULE 26(f) JOINT REPORT OF THE PARTIES
           Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 10 of 12 Page ID #:1187




             1 statements made exclusively at an industry conference.
             2         Defendant contends the First Nano Lawsuit (Brola v. Nano, et al., U.S. District
             3 Court - E.D.N.Y. - Case No: 1: 18-cv-02049-NG-RML) -- and the allegations set
             4 forth in the pleadings therein -- is related to the instant matter. Additionally,
             5 Defendant contends the Second Nano Lawsuit (Fabian v. Nano, et al., U.S. District
             6 Court- N.D. Cal. - Case No.: 4-19-cv-00054-YRG) -- and the allegations set forth in
             7 the pleadings therein -- is likewise related to the instant matter.
             8         10.    CLASS ACTION
             9         This is not a class action.
            10         11.    COMPLEX CASE
            11         This is not a complex case.
  ......
    ~

  .....
>-
::c         12         12.   RELIEF
~
~
c_)         13         A.    Plaintiffs seek the following relief for the claims alleged in the
  ~
::::2:
c::i        14 Complaint:
z:
C>
::::2:      15         1.    Actual, compensatory, and consequential damages.
~
c::i
            16         2.    Punitive and exemplary damages.
~
            17         3.    Costs incurred in prosecuting this lawsuit; and
            18         4.    Such other relief as this Honorable Court deems just and proper.
            19         Defendant believes Plaintiffs are not entitled to any damages in this action.
           20          13.   SETTLEMENT AND ADR
           21          Counsel have conferred regarding the prospects of settlement. Defendant has
           22 offered to engage in in person early mediation in Los Angeles prior to continuing
           23 discovery. Plaintiff has declined to mediate at this time and believes that some
           24 discovery must be completed before meaningful settlement discussions can occur.
           25          14.   CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
           26          The parties have voluntarily consented to using The Honorable Michael R.
           27 Wilner for all purposes.
           28

                                                            9
                                                            RULE 26(f) JOINT REPORT OF THE PARTIES
Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 11 of 12 Page ID #:1188




  1         15.   SCHEDULING
  2         Based on the scheduling conflicts of the parties' counsel and of Defendant
  3 Silver, who himself is an active trial lawyer, the parties recommend the following
  4 schedule based on Judge Wilner's availability and approval:
  5
  6 Rule 26(a)(l) disclosures                                     November 5, 2019
  7 Fact Discovery Cut-off Date                                   February 28, 2020
  8 Mediation Completion Deadline                                 March 6, 2020
  9 Dispositive Motions Filing Deadline                           March 13, 2020
 10 Rule 26(a)(2) Expert Witness Opening Report(s)                March 27, 2020
 11 Rule 26(a)(2) Expert Witness Rebuttal Report(s)               April 10, 2020
 12 Expert Witness Discovery Cut-off                              April 24, 2020
 13 Rule 16 Pretrial Conference                                   May 18, 2020
 14 Jury Trial Commences                                          June 15, 2020
 15         16.   TRIAL
 16         Both parties have demanded trial by jury. The Parties anticipate needing five
 17 trial days. Ryan M. Lapine and Joshua H. Herr will try this matter on behalf of
 18 Plaintiffs; and Bridget Hirsch and Stephen D. Palley of Anderson Kill will try this
 19 matter on behalf of Defendant (Mr. Palley's pro hac vice Motion will be filed
 20 shortly, pending receipt of all good standing certificates)
 21   Ill
 22 Ill
 23 Ill
 24
 25
 26
 27
 28

                                                10
                                                 RULE 26(f) JOINT REPORT OF THE PARTIES
          Case 2:19-cv-04237-MRW Document 59 Filed 10/24/19 Page 12 of 12 Page ID #:1189




            1              17.   OTHER MATTERS
            2              None at this time.
            3
            4
            5 Dated: October 24, 2019
            6
            7 Respectfully submitted,
            8                                             Isl   Bridget B. Hirsch
            9    Isl Rr_an M Lae_ine                      Bridget B. Hirsch, Esq.
              Ryan M. Lapine, Esq.                        (State Bar No. 257015)
           10 (Cal. Bar No. 239316)                       bhirsch@andersonkill.com
           11 ryan.Lapine@diamondmccarthy.com             ANDERSON KILL CALIFORNIA
   "'-
   __,
   ~

              Joshua H. Herr, Esq.                        L.L.P.
>-         12
::c           (Cal. Bar No. 301775)                       355 South Grand Avenue
~
~
~
           13 joshua.Herr@diamondmccarthy.com             Los Angeles, CA 90071
<;....>
~             DIAMOND McCARTHY LLP                        Telephone: (213) 943-1444
           14
=
:z:
<::::>
              333 S. Hope Street                          Fax: (212) 278-1733
::2!:      15 Los Angeles, California 90071
;::=;;        Telephone: (424) 278-2355                   Attorneys for Defendants David S.
=          16
              Facsimile: (424 )278-2339                   Silver
           17 Attorneys for Plaintiffs Nano
           18 Foundation, Ltd. and Colin LeMahieu
           19
           20
           21
           22
           23
           24
           25
           26
           27
                936919vl
           28

                                                     11
                                                     RULE 26(f) JOINT REPORT OF THE PARTIES
